Name: Council Regulation (EEC) No 815/84 of 26 March 1984 on exceptional financial support in favour of Greece in the social field
 Type: Regulation
 Subject Matter: cooperation policy;  employment;  Europe;  EU institutions and European civil service
 Date Published: nan

 31 . 3 . 84 Official Journal of the European Communities No L 88/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 815/84 of 26 March 1984 on exceptional financial support in favour of Greece in the social field THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee ('), Whereas the particular characteristics of the Greek economy, from the point of view both of its state of development and its structures, make exceptional Community financial support necessary, particularly in the social field ; Whereas the Hellenic Republic should be provided with financial support for the construction , adaptation and equipment of vocational training centres, on the one hand, and of centres for the rehabilitation of the mentally ill and mentally handicapped with a view to their vocational rehabilitation , on the other ; Whereas, as regards the vocational training centres, the financial support should be restricted to urban zones of highest population density (Athens and Salonica) in which the European Regional Development Fund cannot assist ; Whereas it is necessary, to ensure a coherent concept and optimal utilization of resources, that the projects to benefit from the Community financial support form part of programmes ; Whereas the construction , adaptation and equipment of vocational training centres , on the one hand, and of centres for the rehabilitation of the mentally ill and mentally handicapped with a view to their vocational rehabilitation , on the other, contribute to the achieve ­ ment of Community objectives in the social field and the improvement of the conditions for the Hellenic Republic's access to aid from the European Social Fund ; Whereas the Treaty has not provided for the specific powers of action for the adoption of this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The purpose of this Regulation provides, for the period! from 1 January 1984 to 31 December 1988 , for exceptional Community financial support for social measures in Greece for programmes to be drawn up by the Hellenic Republic for : (a) the construction, adaptation and equipment of vocational training centres ; (b) the construction , adaptation and equipment of centres for the rehabilitation of the mentally ill and mentally handicapped with a view to their vocational rehabilitation . Article 2 The programmes referred to in Article 1 shall state : (a) the number of centres to be set up or adapted and their location ; (b) the capacity of each centre in terms of :  training places and accommodation for trainees , or  rehabilitation places and related accommoda ­ tion ; (c) the purpose of each centre in terms of the voca ­ tional training and rehabilitation of the mentally ill and mentally handicapped with a view to their vocational rehabilitation and the role of each centre in the context of vocational training and rehabilitation policy ; (d) the cost of each centre and the system of financing ; (e) the duration of the construction or adaptation work for each centre ; (') OJ No C 232, 30 . 8 . 1983 , p. 3 . ( 2) OJ No C 342, 19 . 12 . 1983 , p . 131 . ( 3 ) OJ No C 23. 30 . 1 . 1984, p. 24 . No L 88/2 Official Journal of the European Communities 31 . 3 . 84 (f) the equipment required for each centre ; (g) the staffing needs of each centre, including qualifi ­ cations and training required . projects relating to the programmes referred to in Article 1 . 3 . When the projects are authorized, it should be ensured that Community financial support covers a limited, number of centres that are particularly worthy of encouragement. Article 3 1 . The Hellenic Republic shall communicate to the Commission the programmes referred to in Article 1 before 1 June 1984. 2 . The Hellenic Republic shall report to the Commission before 1 April of each year, beginning in 1985, on the state of implementation of the said programmes and on any amendments made to them . 3 . The Commission may, for these programmes, make recommendations to the Hellenic Republic . Article 6 1 . Before 1 June 1984, and thereafter before 1 April of each year, the Hellenic Republic shall submit its applications for financial support to the Commission . Such applications shall include all the information necessary for assessing the extent to which the projects for which support is requested conform to this Regula ­ tion and to the objectives of the Community policy of which they form a part as well as the estimated expen ­ diture and timetables of work and of the corre ­ sponding payments . 2. The Commission may request any additional information necessary for examining the projects for which financial support is requested and may make recommendations on such projects . Article 4 1 . The amount estimated necessary to carry out the programmes referred to in Article 1 shall be 120 000 000 ECU for five years . 2 . Financial support in the form of a subsidy may be granted, in the framework of appropriations provided for annually for this purpose in the general budget of the European Communities, for the projects for the construction , adaptation or equipment of centres forming part of the programmes referred to in Article 1 , taking account of the recommendations made , where applicable, by the Commission . In the case of the programme referred to in Article 1 (a), however, only projects located in zones where the European Regional Development Fund cannot inter ­ vene shall be eligible for this financial support. Article 7 1 . The Commission shall decide on the applications for financial support in accordance with the procedure provided for in Article 1 1 . 2 . Decisions relating to the grant of financial support shall be published in the Official Journal of the European Communities. Article 5 1 . Financial support may be granted only for expenditure intended to cover : (a) the construction of new centres and the extension and adaptation of existing buildings, including the necessary architects ' and engineers' fees ; (b) the equipment of centres ; (c) pilot projects to demonstrate the most efficient methods for implementing the programme referred to in Article 1 (b) ; (d) on-the-job training for the adaptation of the professional qualifications of medical , therapeutic and para-medical staff and social workers . 2 . Community financial support shall be granted at a rate of 55 % of eligible public expenditure on Article 8 1 . An advance equivalent to 60 % of the financial support granted shall be paid on confirmation by the Hellenic Republic that the execution of the project has begun . 2 . The Commission shall pay the balance of the financial support on application by the Hellenic Repu ­ blic within the 12 months following completion of the project . Such application shall include a general state ­ ment of expenditure with an attestation by the Hellenic Republic as to the factual and accounting accuracy of this general statement. In paying the balance, the Commission shall take into account the information contained in the annual report referred to in Article 3 (2). 31 . 3 . 84 Official Journal of the European Communities No L 88/3 Article 9 1 . The Commission shall ensure that each project is implemented in accordance with the provisions of this Regulation and of the provisions adopted pursuant to Article 209 of the Treaty . To this end, the Hellenic Republic shall supply the Commission with all infor ­ mation requested by it and shall take all steps with regard to projects qualifying for financial support to facilitate necessary supervision , including on-the-spot checks . The Hellenic Republic shall make available to the Commission for a period of five years from the payment of the balance referred to in Article 8 (2) all the documentary evidence justifying the expenditure . 2 . Where a project is not implemented in con ­ formity with this Regulation or where the financial support is not used according to the conditions laid down in the decision taken to grant such support, the Hellenic Republic shall be obliged to reimburse any sums paid in error . Article 10 1 . A Committee is hereby set up composed of representatives of the Member States and chaired by a representative of the Commission . 2 . Within the Committee , the votes of the Member States shall be weighted in accordance with Article 148 (2) of the Treaty. The chairman shall not vote . Article 11 1 . Where the procedure laid down in this Article is to be followed , the chairman shall refer the matter to the Committee either on his own initiative or at the request of the representative of a Member State . 2 . The representative of the Commission shall submit drafts of the decisions to be taken . The Committee shall deliver its opinion on the drafts within the time limit which the chairman may fix according to the urgency of the questions under con ­ sideration . An opinion shall be adopted by a majority of 45 votes . 3 . The Commission shall adopt decisions which shall be immediately applicable. However, if these decisions are not in accordance with the opinion of the Committee, they shall forthwith be communicated by the Commission to the Council . In that event, the Commission shall defer application of the decisions which it has adopted for not more than two months from the date of such communication . The Council , acting by a qualified majority, may adopt a different decision within two months . Article 12 The Commission shall submit a report to the Council and to the European Parliament on the application of this Regulation not later than 31 December 1992. Article 13 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1984 . For the Council The President M. ROCARD